ACCEPTED
                                                                                   01-15-00344-CV
                                                                        FIRST COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                               5/8/2015 5:15:44 PM
                                                                             CHRISTOPHER PRINE
                                                                                            CLERK


                     No. 01-15-00344-CV
                           Tr. Ct. No. 1058307
                                                                 FILED IN
                                                          1st COURT OF APPEALS
                    IN THE COURT OF APPEALS                   HOUSTON, TEXAS
                 FOR THE FIRST DISTRICT OF TEXAS          5/8/2015 5:15:44 PM
                                                          CHRISTOPHER A. PRINE
                                                                  Clerk
                     Donald Jefferson, appellants
                                    v.
            Roland Jackson and Kim Jackson, appellee


   NOTICE OF DESIGNATION OF TIMOTHY A. HOOTMAN AS
               LEAD COUNSEL ON APPEAL


TO THE FIRST COURT OF APPEALS:

      Appellant, Donald Jefferson, files this notice of designation of lead

counsel pursuant to Rule 6.1(c) of the Texas Rule of Appellate Procedure.

Gary E. Patterson and Timothy A. Hootman are attorneys of record for

appellant Donald Jefferson. Mr. Hootman will be lead counsel on appeal.

                                           Respectfully submitted,

                                           /s/Timothy A. Hootman
                                           Timothy A. Hootman
                                           SBN 09965450
                                           2402 Pease St
                                           Houston, TX 77003
                                           713.247.9548
                                           713.583.9523 (fax)
                                           E-mail: thootman2000@yahoo.com
                                           Gary E. Patterson
                                           SBN 15590830
                                           1010 Lamar, Ste 860
                                           Houston, TX 77002
                                           713.223.3095

                                    1
                                           713.223.2121 (f)
                                           ATTORNEYS FOR PLAINTIFF,
                                           DONALD JEFFERSON

                           Certificate of Service

      I hereby certify that, I have served the forgoing document upon the

following attorneys by personal mail, by commercial delivery service, by

fax, or by electronic service:

             Roland Jackson
             Kim Jackson
             3630 Cypressdale
             Spring, TX 77388

Date: May 8, 2015

                                           /s/Timothy A. Hootman
                                           Timothy A. Hootman




                                     2